Case 8:10-cr-00035-JDW-CPT Document 160 Filed 08/06/20 Page 1 of 3 PageID 1543




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA

 vs.                                                               Case No. 8:10-cr-35-T-27CPT

 SANDCHASE CODY
 ________________________________/

                                               ORDER

        BEFORE THE COURT is Defendant Cody’s pro se “Motion for Compassionate

 Release/Reduction in Sentence Pursuant to 28 U.S.C. § 3582(c)(1)(A).” (Dkt. 158). A response is

 unnecessary. The motion is DENIED.

        Cody was convicted and sentenced to concurrent terms of 294 months imprisonment for

 distribution of cocaine (Counts One and Two), felon in possession of a firearm (Count Three), and

 possession with intent to distribute cocaine base, cocaine, and marijuana (Count Four). (Dkts. 80,

 105, 118). His convictions and sentence were affirmed. (Dkt. 124); United States v. Cody, 460 F.

 App’x 825 (11th Cir. 2012). This Court granted in part a subsequent motion to vacate, set aside, or

 correct sentence pursuant to 28 U.S.C. § 2255, correcting Cody’s sentence on Count Three to 120

 months imprisonment, concurrent with Counts One, Two, and Four. (Dkt. 148). An amended

 judgment was entered, which is currently on appeal. (Dkt. 147; Dkt. 149).

        This Court denied a subsequent motion for reduction in sentence, finding that Cody had not

 presented extraordinary and compelling reasons to warrant compassionate release. (Dkt. 155). He

 now seeks a sentence reduction “[p]ursuant to petitioner’s living conditions and the situation at FCI-

 Edgefield more broadly are such that he is likely unable to protect himself from contracting COVID-


                                                   1
Case 8:10-cr-00035-JDW-CPT Document 160 Filed 08/06/20 Page 2 of 3 PageID 1544




 19 per the CDC guidelines.” (Dkt. 158). His contentions, however, are without merit.

        The First Step Act amended § 3582(c)(1)(A) to allow a defendant to seek compassionate

 release with the court after fully exhausting administrative remedies available to him following the

 failure of the Bureau of Prisons (“BOP”) to bring a motion on his behalf, or 30 days after the warden

 receives the request to bring such a motion, whichever is earlier. See First Step Act of 2018, §

 603(b). Cody asserts and provides documentation reflecting that he filed a request with the warden

 more than 30 days ago and has not received a response. (Dkt. 158; Dkt. 158-1 at 1). Accordingly, his

 motion for compassionate release can be considered.

        While section 3582(c)(1)(A) allows a sentence reduction based on “extraordinary and

 compelling reasons,” the reduction must be “consistent with applicable policy statements issued by

 the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). What constitutes “extraordinary and

 compelling circumstances” is not defined, except that “[r]ehabilitation of the defendant alone” is

 insufficient. See 28 U.S.C. § 994(t).

        The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

 application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

 3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

 family circumstances; and (D) an extraordinary and compelling reason other than, or in combination

 with, (A)-(C), as determined by the Director of the Bureau of Prisons. § 1B1.13, cmt. n.1. None of

 Cody’s contentions fall within application notes (A)-(C). Although he suffers from asthma and high

 blood pressure (Dkt. 158-1 at 1, 13), he does not assert or provide documentation demonstrating that

 his medical conditions substantially diminish his ability to provide self-care. See § 1B1.13, cmt.

 n.1(A)(ii); see United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2


                                                  2
Case 8:10-cr-00035-JDW-CPT Document 160 Filed 08/06/20 Page 3 of 3 PageID 1545




 (M.D. Fla. June 7, 2019) (noting that defendants cannot “self-diagnose their own medical

 conditions” and denying compassionate release due to absence of corroboration from medical

 provider that defendant is unable to provide self-care or suffers a serious medical condition); see also

 United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019)

 (denying compassionate release where defendant asserted he was diagnosed with a brain tumor, but

 does not “indicate that he is unable to care for himself while incarcerated”). And courts in this

 Circuit have found that “general concerns about possible exposure to COVID-19 do not meet the

 criteria for an extraordinary and compelling reason under U.S.S.G. § 1B1.13.” See United States v.

 Smith, No. 8:17-cr-412-T-36, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020). Last, while

 Cody’s rehabilitation efforts are admirable, rehabilitation alone is insufficient to warrant release. See

 28 U.S.C. § 994(t).

         In sum, none of Cody’s reasons are encompassed within the “extraordinary and compelling”

 circumstances in the policy statement of § 1B1.13, even if considered in combination with the

 criteria in the application notes. These reasons are therefore not consistent with the policy statement

 in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling reasons or any

 other basis to grant compassionate release, this Court is without authority to grant relief, and the

 motion for compassionate release is DENIED.

         DONE AND ORDERED this 6th day of August, 2020.

                                                 /s/ James D. Whittemore
                                                 JAMES D. WHITTEMORE
                                                 United States District Judge

 Copies to: Defendant. Counsel of Record




                                                    3
